DETAILED ACTION
	This Office action is responsive to communication received 10/19/2021 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-8, 10-15 and 17-22 remain pending.
Response to Arguments
	In the arguments received 10/19/2021, the applicant contends that the prior art to Myers (USPN 8,790,195) does not teach or suggest that the fastener is rearward of the weight channel such that the weight channel extends between the face and the fastener.  Applicant alleges that the Myers device shows weight bars extending around the rearward side of a fastener and not between the fastener and the face. 
	IN RESPONSE:
Applicant’s arguments, see scanned page 1, line 16 through scanned page 2 (in its entirety), filed with the REMARKS of 10/19/2021, with respect to the rejection(s) of claim(s) 1-10 and 13-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  
However, upon further consideration, and in view of the applicant’s amendments to each of independent claims 1, 11 and 20 and the requirement that wherein the fastener is rearward of the weight channel, such that the weight channel extends between the face and the fastener, a new ground(s) of rejection is made in view of Takahashi (US PUBS 2010/0331103, cited by applicant), as a primary reference. 
Also, a review of the claim listing reveals minor discrepancies that were not previously identified. These discrepancies have now been identified below in the section styled “Claim Objections – Minor”.  These discrepancies do not impact the ability to interpret the claims and 
Also, the last Office action, mailed 08/04/2021, included a section styled “Further Observations on Obviousness-type Double Patenting” and included a request for applicant to review the claims of copending United States Application Serial No. 17/378,181.  The applicant responded with a comment that no double patenting issue is present between the instant claims and the claims of the 17/378,181 patent (see REMARKS of 10/19/2021, scanned page 3).   However, due to an inadvertent error during the preparation of the last Office action, the serial number of the copending application was transposed.  The correct serial number for consideration is 17/387,181.  Applicant is respectfully asked to once again confirm whether the instant claims do or do not conflict with the correct application serial no. 17/387,181.  Any inconvenience to the applicant is sincerely regretted. 

FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections
Claims 1, 13 and 20 are objected to because of the following informalities:  
	As to claim 1, line 6, the phrase “of the of the golf club” should simply read --of the golf club-- for proper grammar. 
	As to claim 13, line 6, the phrase “of the of the golf club” should simply read --of the golf club-- for proper grammar. 
	As to claim 20, line 6, the phrase “of the of the golf club” should simply read --of the golf club-- for proper grammar. 
	Appropriate correction is required.
/
/
/
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Currently, claim 15 depends from itself.  Thus, the scope of the claim cannot be ascertained.  Originally, claim 15 depended from claim 14.  The reason for the change in dependency by the applicant is not understood.  It would appear that claim 15 should indeed depend from claim 14, as the “at least three positions” recited in claim 15 first find basis in claim 14.  Clarification is requested. 
As to claims 17 and 18, these claims share the indefiniteness of claim 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
/
/
/
Claims 1-3, 5-8, 10, 13-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US PUBS 2010/0331103, cited by applicant) in view of Meyers (USPN 8,790,195). 
Reference is made to the annotated versions of FIGS. 1, 2 of Takahashi, below:


    PNG
    media_image2.png
    784
    957
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    712
    1142
    media_image3.png
    Greyscale

As to claim 1, Takahashi shows a golf club head (10), comprising: a body (12) defining an interior cavity (14), a sole defining a bottom portion of the golf club head, a crown defining a top portion of the golf club head (10), a face defining a forward portion of the golf club head (10), a rearward portion of the golf club head (10) opposite the face, and a hosel; a weight channel (i.e., recess portion 16) formed in the sole and defining a path along the sole; a weight member (20) positioned in the weight channel (16), the weight member (20) configured to be adjusted along the path to any of a range of selectable positions in the weight channel (16) to adjust mass properties of the golf club head (10); a fastener assembly (i.e., screw and port) with a weight overhang positioned at least partially over the weight member (20), the fastener assembly configured to secure the weight member (20) to the body (10) in any of the range of selectable positions along the path; and a fastener (30) received by a fastener port (18) in the body (10), the fastener (30) is configured to be tightened to press the fastener assembly toward the body (10) to retain the weight member (20), wherein the fastener (30) is received by the fastener port (18) without contacting the weight member (i.e., the fastener does not contact what has been identified as the weight member in the annotated FIG. 2, above), wherein the fastener (30) is secured to the body (10) at a single fixed location that is independent of the position of the weight member (20) (i.e., the fastener always remains substantially centrally located with respect to the club head), wherein the fastener (30) comprises a fastener head and a threaded fastener shaft (34) that extends from the fastener head and is secured to the body (10) at the fastener port (18) in the body (10), wherein the weight member (20) is configured to move in a generally heel-toe direction relative to the single fixed location of the fastener; and wherein the fastener (30) is rearward of the weight channel (16), such that the weight channel (16) extends between the face and the fastener (i.e., at least a portion of the weight channel extends between the fastener and the face; while the weight channel may be viewed as including a portion also extending rearward of the fastener, the claim is cast in open terminology, i.e., a golf comprising, and thus the weight channel may comprise more than just a portion that is located forward of the fastener). 
Takahashi lacks a shaft connection assembly in the hosel configured to selectively adjust a loft, a lie angle, or a loft and a lie angle of the golf club. Myers shows it to be old to provide a hollow golf club head that includes an adjustable weight assembly on the sole in combination with a hosel configuration for adjusting the lie and loft angles of the golf club.  See col. 5, lines 40-53 in Myers.  In view of the patent to Myers, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the golf club head in Takahashi by incorporating a shaft connection assembly for modifying the loft and/or lie of the golf club. Here, the addition of a known element (i.e., the adjustable hosel taught by Myers) to the club head in Takahashi would have yielded the predictable result of enabling the Takahashi device to be adjustable in terms of lie/loft depending on the needs of an individual golfer.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
As to claim 2, the fastener in Takahashi is configured to be loosened to adjust the weight member along the path, and wherein the fastener is configured to allow the weight member to move along the path as the fastener remains stationary relative in the fastener port.  See paragraphs [0037, 0038]. 
As to claim 3, the fastener is received in the fastener port without passing through any portion of the weight member.  As shown in annotated FIG. 2, the portion of element (20) identified by a solid cross-section serves as a weight member and it is clear that the fastener port does not intersect the weight member. 
As to claim 5, an axis of the fastener port in Takahashi is substantially vertical in a z-axis direction relative to a ground plane.  See the axis in the z-direction, as shown in annotated FIG. 2, above. 
As to claim 6, an axis of the fastener port in Takahashi extends through the sole.  Again, see the axis in the z-direction, as shown in annotated FIG. 2, above.
As to claim 7, the range of selectable positions comprises at least three positions.  In Takahashi, the weight (20) may clearly be moved to at least three distinct positions.  See paragraph [0039]. 
As to claim 8, the at least three positions comprise a center position, a toe position, and a heel position.  See annotated FIG. 9 and paragraphs [0043, 0044], wherein Takahashi shows that the weight member (72) may be rotated to engage a center portion (i.e., midway between the heel and toe), a toe position and a heel position. 								
    PNG
    media_image4.png
    660
    880
    media_image4.png
    Greyscale

As to claim 10, an axis of the fastener port is rearward of the weight member.  See annotated FIG. 2 above showing the z-axis located farther from the face plane and rearward of the weight member (20). 
As to claim 13, Takahashi shows a golf club head (10), comprising: a body (12) defining an interior cavity (14), a sole defining a bottom portion of the golf club head (10), a crown defining a top portion of the golf club head (10), a face defining a forward portion of the golf club head, a rearward portion of the golf club head (10) opposite the face, and a hosel; a weight channel (i.e., recess portion 16) formed in the sole and defining a path along the sole; a weight member (20) comprising, and thus the weight channel may comprise more than just a portion that is located forward of the fastener). 
Takahashi lacks a shaft connection assembly in the hosel configured to selectively adjust a loft, a lie angle, or a loft and a lie angle of the golf club. Myers shows it to be old to provide a hollow golf club head that includes an adjustable weight assembly on the sole in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
As to claim 14, the range of selectable positions comprises at least three positions. In Takahashi, the weight (20) may clearly be moved to at least three distinct positions.  See paragraph [0039]. 
As to claim 15, the at least three positions comprise a center position, a toeward position, and a heelward position. See annotated FIG. 9 and paragraphs [0043, 0044], wherein Takahashi shows that the weight member (72) may be rotated to engage a center portion (i.e., midway between the heel and toe), a toeward position and a heelward position. 					
    PNG
    media_image4.png
    660
    880
    media_image4.png
    Greyscale

As to claim 17, the weight channel in Takahashi comprises a toe end and a heel end, and wherein the weight channel curves upwardly at the toe and heel ends. Surrounding wall (22) shown in FIG. 2 provides an upward curvature of the weight channel completely around the weight channel.
As to claim 19, at least a portion of the body (10) in Takahashi is formed of a titanium alloy (i.e., paragraph [0027]) and the weight member (20) is formed from a material having a density no less than 7.8 g/cc (i.e., paragraph [0029] notes tungsten as part of the weight, with tungsten having a density of about 19.3 g/cc), and wherein the weight member (20) is configured to move to a toeward position and heelward position relative to the single fixed location of the fastener (i.e., annotated FIG. 9 above depicts weight member (72), which may move toeward or heelward; see paragraphs [0043, 0044]). 
As to claim 20, Takahashi shows a golf club head (10), comprising: a body (12) defining an interior cavity (14), a sole defining a bottom portion of the golf club head (10), a crown defining a top portion of the golf club head (10), a face defining a forward portion of the golf club head (10), a rearward portion of the golf club head opposite the face, and a hosel; a weight channel (i.e., recess portion 16) formed in the sole and defining a path along the sole; a weight member (20) positioned in the weight channel (16), the weight member (20) configured to be adjusted along the path to any of a range of selectable positions in the weight channel (16) to adjust mass properties of the golf club head (10); a fastener assembly (i.e., screw and port) with a weight overhang positioned at least partially over the weight member (20), the fastener assembly configured to secure the weight member (20) to the body (10) in any of the range of selectable positions along the path; and a fastener (30) received by a fastener port (18) in the body (10), the fastener (30) is configured to be tightened to press the fastener assembly toward the body (10) to retain the weight member (20), wherein the fastener (30) is received by the fastener port (18) without contacting the weight member (i.e., the fastener does not contact what has been identified as the weight member in the annotated FIG. 2, herein above). 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
As to claim 21, the weight overhang extends forward from the fastener toward the face to overlap the weight member.  See annotated FIG. 2, herein above. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US PUBS 2010/0331103, cited by applicant) in view of Meyers (USPN 8,790,195) and Beach (US PUBS 2012/0202615).  Takahashi, as modified by Myers, lacks the additional features a front channel in the sole positioned forward of the weight channel and extending into the interior cavity of the golf club head, the front channel extending substantially in a heel-toe direction (claim 11) as well as a front slot in the sole positioned forward of the weight channel and extending into the interior cavity of the golf club head, the front slot extending substantially in a heel-toe direction (claim 12).  Here, Beach is cited to show that it is old in the art to provide a channel (212) adjacent the face to provide enhanced face flexure to thereby increase the coefficient of restitution and the speed of a struck golf ball (i.e., paragraphs [0143-0145] and FIGS. 12A and 14B).  In Beach, the channel (212) is placed forward of the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Allowable Subject Matter
Claims 4 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

     Further Observations on Obviousness-type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in the further, related copending application listed herein below. While no double patenting rejections based on the copending application listed below is currently being made of record, maintaining a clear distinction between the instant claims and The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the application listed herein below, conflict, or do not conflict, with the claims of the instant application.
United States Patent Application No.:  17/387,181

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, the newly-added limitation “wherein the fastener is rearward of the weight channel, such that the weight channel extends between the face and the fastener”, which was added to each of independent claims 1, 13 and 20, necessitated the new grounds of rejection.   Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711